818 A.2d 1077 (2003)
373 Md. 358
In the matter of the APPLICATION of Paul P. BOCCONE for Admission to the Bar of Maryland.
No. 21, Sept. Term, 2002.
Court of Appeals of Maryland.
March 11, 2003.
Robert C. Bonsib, Esquire of Greenebelt, for applicant.
Argued before BELL, C.J., and ELDRIDGE, RAKER, WILNER, CATHELL, HARRELL, and BATTAGLIA JJ.

ORDER
The Court having considered the favorable recommendations of the Character Committee for the Fourth Appellate Circuit and the State Board of Law Examiners for admission of the applicant, Paul P. Boccone, to the Bar of Maryland and the oral argument of applicant's counsel presented at a hearing held before this Court on March 10, 2003, it is this 11th day of March, 2003,

ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the favorable recommendations of the Character Committee and the State Board of Law Examiners be, and they are *1078 hereby, rejected and Paul P. Boccone is denied admission to the Bar of Maryland.